Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2020 has been entered.

Status of the application
3.	 Claims 1-3, 7-9, 13, 16, 17, and 19-23 are pending in this application.
Claims 1, 16, have been amended.
Claim 23 is new.
Claims 1-3, 7-9, 13, 16, 17 and 19-23 have been rejected.

Claim Rejections - 35 USC § 103 (a)
4a.  	  The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


4b. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.    Claims 1-3, 7-9, 13,16,17,19, 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yatka WO 91/15941 (Yatka ‘941) in view of Rapp et al. USPN 6548095 and in view of Grey R et al. US 2007/0224311 and further in view of Kowalczyk et al. US 2009/0209662 and further in view of evidence given by De Brouwer et al. US 2010/0062101 in view of evidence given by NPL isomalt
vs isomaltulose. 
powder form ( in Abstract, page 4 lines 29-30, 32-35, in line 33 e.g. powder form). Yatka also discloses water insoluble gum base, water-soluble bulk portion (i.e. sweetener (page 16, second paragraph). 
	However, Yatka et al. is silent about the claim limitation of “providing non-hydrogenated isomaltulose, wherein 90% of the non-hydrogenated isomaltulose has a diameter of less than 50 micron as claimed in step (a) of claims 1,3,16. 
	Kowalczyk et al. discloses that 1 -20% by weight of the fine powdered isomaltulose can be added to bulk product including another fraction of additional large size isomaltulose also ([0015], [0021]) having 50 micron size ([0012]-[0014], [0021]). It is known that isomaltulose belongs to sweetener group and its application is use of sugar e.g. sucrose ([0003] background section but is disclosing the universal property in Kowalczyk et al.). Therefore, can be used as sweetener in the composition. 
Kowalczyk et al. also discloses that isomaltulose having particle size 50 micron or less which is fine powdered isomaltulose ([0012], [0015]) which has the 
It is known that isomaltulose is non-hydrogenated isomaltulose as also evidenced by De Brouwer et al. that isomaltulose is non-hydrogenated (De Brouwer et al. [0021]).
It is to be noted that Yatka et al. discloses that hydrogenated isomaltulose has sweetness 45-65% of that of sucrose (page 4 lines 5-10) and it is used as low or sugar-free sweetener ( page 2 lines 20-25). Yatka et al. also discloses that isomalt can be used to replace sugar or polyol (page 4 lines 20-25). However, isomaltulose belongs to sugar group having taste like sugar but superior to sucrose as evidenced by NPL Isomaltulose vs isomalt (See page 1 and also right side under Carbohydrate).
Therefore, one of one of ordinary skill in the art would modify the chewing gum core composition of Yatka et al. (at least in Abstract of Yatka et al.) to include the teaching of Kowalczyk et al. to incorporate an additional amount of add 1 -20% by weight of isomaltulose in order to provide anticaking property as disclosed by Kowalczyk et al. ([0012], [0015]) by using less than 50 micron particle size isomaltulose in order to provide a suitable free-flowing isomaltulose having no tendency to agglomerate and therefore can be used without anticaking agent in the composition (0009]) and also isomaltulose belongs to sugar group having taste like sugar ( [0003] of Kowalczyk et al. ) but superior to sucrose as evidenced by NPL Isomaltulose vs isomalt (See page 1 and also right side under Carbohydrate).
Therefore, Yatka et al.’941 in view of Kowalczyk et al.  can be used at the step of mixing of step (c ) to combine the ingredients of steps (a) and (b) in order to have 
Yatka et al.’941 in view of   Kowalczyk et al.  are  silent about the steps of
 (i) ‘first conditioning time’
 (ii) ‘second conditioning time’ and 
(iii) total conditioning time for making chewing gum as claimed in claims 1,3,16, and 19 and 
(iv) coating step as claimed in claims 1,3, 17.
With respect to (i)- (iv), Rapp et al. discloses the a process for preparing a chewing gum composition wherein the composition comprises a gum base and include other ingredients including sweetener and the ‘conditioning step’ after the step of mixing  (are kneading), extruding and further processed ( at least in Example 6) to make coated product (Example 3 ). Rapp et al. also discloses that after mixing step (kneading step), the mass is taken out of the mixer (i.e. kneader) and divided into portions and placed in intermediate storage for 15-20 minutes (col 11 lines 60-67) prior to extrusion. Therefore, this step is considered as ‘resting step’ prior to extrusion step to make desired shapes for the next step and it reads on ‘first conditioning step’. Rapp et al.  also discloses that the method includes hydrogenated isomaltulose to make chewing gum (at least in Ex 6), therefore, the method steps and conditions as disclosed by Rapp et al. can be applicable to sweetener including the hydrogenated isomaltulose.


10. 	Regarding claim 16, claim 16 recites, “first conditioning time is 30 minutes. However, Rapp et al. discloses that after mixing step (kneading step), the mass is taken out of the mixer (i.e. kneader) and divided into portions and placed in intermediate storage for approximately 15-20 minutes (col 11 lines 60-67) prior to extrusion.
Therefore, this step is considered as ‘resting step’ prior to extrusion step to make desired shapes for the next step and it reads on ‘first conditioning step’. Even if Rapp et al. does not specifically mentioned 30 minutes, however it is disclosed as approximately 20 minutes. Furthermore, this time is considered as transition time between mixing and extrusion steps where the time is the approximate time and it requires resting time in order to equilibrate the temperature etc. of the mass to be ready for the next extrusion step.
Absent showing of unexpected results, the specific amount of resting time is not considered to confer patentability to the claims. As the resting time is variable that can be modified, among others, by adjusting the amount of temperature etc., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of time in Yatka et al. in view of Rapp et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. stabilized homogeneous mass. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior 
Rapp et al. also discloses that the coating step is performed on chewing gum strips, cushions etc. (col 7 lines 45-48, col 10 lines 18-20, Example 3). One of ordinary skill in the art would have been motivated to perform the extrusion step and further processed ( at least in Example 6) to make the desired shape of the product and the it can be coated ( col 7 lines 45-48, col 10 lines 18-20, Example 3 ) to make the final coated product.
Therefore, even if Rapp et al. does not explicitly mention second conditioning step, however, this transition step from melt extrusion to make hard caramel (at least in col 12 lines 60-65) after extrusion (at least in col 11 line 62-65 e.g. “intermediate storage in col 11 line 65 is first conditioning time as discussed above) which solidifies the shaped extruded product, in between extrusion and prior to coating, can be considered as ‘second conditioning time’.
One of ordinary skill in the art before the invention was made would have been motivated to modify Yatka et al. ‘941 with the teaching of Rapp et al. to include the method steps of coating (Ex 3 of Rapp et al.) in order to have an extended storage stability of the product (col 3 lines 14, 45-60 and col 14 line 35).
(Additionally), Grey et al. is used to link the ‘further processed’ step of Rapp et al. (Example 6) and prior to coating step (in Example 3 of Rapp et al.) in order to better address the “second conditioning step”. Therefore, Grey et al. discloses that after the extrusion step it would have the desired shape and allowed to cool or solidified ([0066]). Therefore, one of ordinary skill in the art would use the teaching of Grey et al. to modify 

11. 	Regarding claim 17, it is to be noted that; claim 17 depends on claim 16. Claim 16 recites first conditioning time is 30 minutes. Therefore, claim 17 is interpreted, as it can be 30 minutes for the first conditioning time plus the time for second conditioning time, which is at most 5 hours.
Regarding the claim limitation of conditioning times , e.g.  “ second conditioning time, and total conditioning time” as claimed in claims 1,3,16, 17 and 19, it is to be noted that even if Yatka et al. in view of secondary prior arts are silent about second conditioning time, and total conditioning time as claimed in claims 1,3,16, 17 and 19, however, it is understood that the time depends on degree of cooling (i.e. temperature and time) to harden the product which can be optimized by one of ordinary skill in the art and can include any time ‘at most 5 hours’ as claimed in claims 1(f),3 (f) and claim 16 (f) which recites “second conditioning time that hardens the chewing gum core”. It is also to be noted from the above discussion that the combinations of prior arts meet the claim limitations of “ wherein the process comprises ‘at most 10 hours of total conditioning time’ for claims 1,2, 3 and ’’total conditioning time is at most 5 hours” as claimed in claims 17 and 19. Therefore, the combined total conditioning times of ‘at most 10 hours’ for claims 2, 3, and ‘at most 5 hours’ for claim 17 respectively has been 


7.    Regarding claim 7, Yatka et al. ‘941 discloses the portion is insoluble gum

base (page 15 lines 31 -33) and that the gum base includes flavoring agent as flavor oil (page 18 third para) which is water insoluble, and is incorporated in order to provide flavor component in the composition.

8.    Regarding claim 8, Yatka et al. ‘941 discloses that flavorings can be used to mix with gum base (in claims 1 and 7 of Yatka et al. ‘941) and high intensity sweeteners also (Page 38, last paragraph).

9.    Regarding claim 9, Yatka et al. ‘941 also discloses that the composition may include one sugar alcohol (page 7 first paragraph).

10.	Regarding claim 13, Kowalczyk et al. discloses that 1 -20% by weight of the fine powdered isomaltulose can be added to bulk product including another fraction of additional large size isomaltulose also ([0015], [0021]). It is known that isomaltulose is non-hydrogenated isomaltulose as also evidenced by De Brouwer et al. that isomaltulose is non-hydrogenated (De Brouwer et al. [0021]).



13.    Regarding claim 22, it is also to be noted that the total conditioning time is the split between first and second conditioning time as claimed in new claim 22.
Absent showing of unexpected results, the specific amount of second conditioning time, is not considered to confer patentability to the claims. As the second conditioning time is variable that can be modified, among others, by adjusting the cooling condition to harden etc., the precise amount of time would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of time in Yatka et al. in view of Rapp et al. and Grey et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. hardening time . (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior 

14.	Regarding claim 23, claim 23 is interpreted as the chewing gum core formed in step (f) contains the only non-hydrogenated isomaltulose which is contributed only from step (a) of claim 1. Therefore, as discussed above that because Yatka et al. is used to address gum base with hydrogenated isomaltulose solely (in abstract and on page 4 lines 28-30), therefore, it meets claim 23. Therefore, the claim limitation of claim 23 does include only non-hydrogenated isomaltulose from step (a), however, it does not exclude hydrogenated isomaltulose (isomalt)  which is other than non-hydrogeanted isomaltulose) in chewing gum core in step (f).
 It is also to be noted and as discussed above that non- hydrogenated isomaltulose can be used  as an ingredient which belongs to sugar group having taste like sugar ( [0003] of Kowalczyk et al. ) but superior to sucrose as evidenced by NPL Isomaltulose vs isomalt (See page 1 and also right side under Carbohydrate). However, hydrogenated isomaltulose (i.e. isomalt) is belonging to the group having no or much less sweetness property which does not contribute dental caries and does not contribute significant calorie (page 2 lines 1-5) and belong to the group to substitute sugar alcohol in the composition as disclosed by Yatka et al. (at least in page 2 lines 30-35). 

15.    Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yatka WO 91/15941 (Yatka ‘941) in view of secondary prior arts of record as applied to claim 6 and further in view of Tezuka et al. USPN 4329369.

16.    Regarding claim 20, Yatka et al.’941 discloses mixing step ((in claim 5 of Yatka et al. ‘941). However, Yatka et al.’941 is silent about the mixing step comprises mixing by kneader and conditions for kneading as claimed in claim 20. It is to be noted that even if Rapp et al. discloses kneading step, however, for claim 1 Rapp et al. has not been used for mixing by kneading as claim 1 does not recite mixing by Kneader. However, Rapp et al. is used after mixing step for ‘first conditioning time’ etc. as discussed above. As Rapp et al. does not recite kneading step, which meets claim 20, therefore Tezuka et al. has been used for claim 20.
Therefore, Tezuka et al. discloses that the step of mixing by kneading is performed at a temperature from 50-60 degree C for 25 to 30 minutes in order to
make a homogeneous mixture of gum base and sugar and other ingredients (col 5 lines 20-35).
One of ordinary skill in the art would have been motivated to modify Yatka et al. in view of Rapp et al. and Grey et al. to include the step of kneading as mixing step under the disclosed condition as disclosed by Tezuka et al. which meet the claimed condition in order to have a homogeneous mixture of gum base, sugar, and other ingredients to make chewing gum (Tezuka et al. col 5 lines 20-35).
It is to be noted that Rapp et al. also discloses that after mixing step (kneading step), the mass is taken out of the mixer (i.e. kneader) and divided into portions 
Rapp et al. also discloses that the end temperature of kneader is about 45 degree C and is extruded thereafter (Example 6). It is understood that as the next step is extrusion, therefore, the mass is not cooled drastically. Therefore, after kneading and prior to extrusion, the intermediate storage time 15-20 minutes can have the temperature less than 45 degree C (if we consider kneading condition from Tezuka et al. it is below 50 degree C) but this will be natural decrease due to resting stage after mixing (kneading) step and which can include 35-40 degree C also. One of ordinary skill in the art would not go beyond 35 -40 degree C in order to have the mass in molten state to be placed in the extruder for extrusion.

Response to arguments
17.	Applicants arguments and amendments have been considered. However, they are not persuasive. The reason is discussed below:
Applicants argued on pages 7- 8 are 
(i) “As noted by the Examiner on page 4 of the Office Action, Yatka does not contemplate non-hydrogenated isomaltulose having a diameter of less than 50 pm. 
(ii) However, in the amended claims, the isomaltulose having a diameter of less than 50 pm provided in step a) is the only isomaltulose present in the isomaltulose-containing composition of the chewing gum core obtained in step c), as the claims now provide that the chewing gum base composition provided in step b) does not comprise isomaltulose.

In response, it is to be noted that applicants’ arguments above addressing “in step a) is the only isomaltulose present in the isomaltulose-containing composition” and in “step b) does not comprise isomaltulose” are confusing. More appropriately, applicants’ arguments should have consistent terminology used for amended claims 1, 3, 16, e.g. “non-hydrogenated isomaltulose”. However,  if we consider that the argued  isomaltulose is, ‘in general’, can be coined as ‘non-hydrogenated isomaltulose’, however, step (b) can still be  addressed using hydrogenated isomaltulose as disclosed by Yatka et al. which is known as  isomalt as evidenced by applicants own specification ( in PGPUB [0039]). It is to be noted that hydrogenated isomaltulose (i.e. isomalt) has different property that isomaltulose (non-hydrogenated isomaltulose). Claims 1, 3, 16 do not not exclude hydrogenated isomaltulose” (i.e. isomalt) at steps (b) and (c). 
Regarding claim 23, claim 23 is interpreted as the chewing gum core formed in step (f) contains the only non-hydrogenated isomaltulose which is contributed only from step (a) of claim 1. Therefore, as discussed above that because Yatka et al. is used to address gum base with hydrogenated isomaltulose solely (in abstract and on page 4 lines 28-30), therefore, it meets claim 23. It is to be noted that even if it is hydrogenated isomaltulose, (isomalt), its property is so different that hydrogenated isomaltulose 
It is also to be noted and as discussed above for claim 23, that non- hydrogenated isomaltulose can be used  as an ingredient which belongs to sugar group having taste like sugar ( [0003] of Kowalczyk et al. ) but superior to sucrose as evidenced by NPL Isomaltulose vs isomalt (See page 1 and also right side under Carbohydrate). However, hydrogenated isomaltulose (i.e. isomalt) is belonging to the group having no or much less sweetness property which does not contribute dental caries and does not contribute significant calorie (page 2 lines 1-5) and belong to the group to substitute sugar alcohol in the composition as disclosed by Yatka et al. (at least in page 2 lines 30-35).
Therefore, the rejection is maintained and made non-final. 

Conclusion
18. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792